     8:19-cr-00181-DCC       Date Filed 08/21/20    Entry Number 717       Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA
                         ANDERSON/GREENWOOD DIVISION

UNITED STATES OF AMERICA                  )       CRIMINAL NO.: 8:19-cr-181-DCC (1)
                                          )
                                          )
              v.                          )
                                          )
DETRIC LEE MCGOWAN                        )
  a/k/a “Fat”                      )


                                 NOTICE TO COURT
                               Fed.R.Crim. P. 32.2(c)(2)
                            AS TO DETRIC LEE MCGOWAN

       NOW COMES the United States and represents as follows:

       WHEREAS, on February 11, 2020, this Court entered a Preliminary Order of

Forfeiture as to Detric McGowan, ordering the Defendant to forfeit his interest in the

following property:

              REAL PROPERTY:1

                      320 Scenic Lake Court
                      Piedmont, South Carolina 29341
                      Greenville County, South Carolina
                      In the names of Detric Lee McGowan and Lauren Brook Poore
                      TMS: 0583-10-01-011.00

       WHEREAS, the United States caused to be published on an official government

internet website (Awww.forfeiture.gov@), of general circulation in the State of South

Carolina and the United States for thirty (30) consecutive days, beginning June 18, 2020,

2020, and ending July 17, 2020, as required by Supplemental Rule G(4)(a)(iv)(c),

Fed.R.Civ.P., notice of this forfeiture and the intent of the United States to dispose of the


       1
       The property was foreclosed. The government is forfeiting the surplus funds of
$126,944.58 from the foreclosure. Asset ID: 19-DEA-650354

                                              1
     8:19-cr-00181-DCC        Date Filed 08/21/20    Entry Number 717        Page 2 of 2




property in accordance with the law and as specified in the Preliminary Order of Forfeiture,

and further notifying all third parties of their right to petition the Court within thirty (30)

days for a hearing to adjudicate the validity of their alleged interest in the property; and

       WHEREAS, no timely claim has been filed as to the $126,944.58 in lieu of 320

Scenic Lake Court, Piedmont, SC, Asset ID: 19-DEA-650354, and the time to file such

claims has passed; and

       WHEREAS, the Preliminary Order of Forfeiture provides that it will become the

Final Order of Forfeiture in the absence of any claims by third parties;

       It appears that all right, title, and interest in the $126,944.58 in lieu of 320 Scenic

Lake Court, Piedmont, SC, Asset ID: 19-DEA-650354, has been forfeited, as of August

18, 2020, to the United States of America in accordance with the Preliminary Order of

Forfeiture, and may be disposed of according to law.



                                           Respectfully submitted,

                                           PETER M. MCCOY, JR.
                                           UNITED STATES ATTORNEY

                                           By:    s/Carrie Fisher Sherard
                                           Carrie Fisher Sherard #10134
                                           Assistant United States Attorney
                                           55 Beattie Place, Suite 700
                                           Greenville, SC 29601
                                           (864) 282-2100
August 21, 2020




                                              2
